NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


C.J.H.,                                     )
                                            )
             Appellant,                     )
                                            )
v.                                          )   Case No. 2D14-1169
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 6, 2015.

Appeal from the Circuit Court for
Highlands County, Angela Cowden,
Judge.

Howard L. Dimmig, II, Public Defender,
and Judith Ellis, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs
Cline, Assistant Attorney General,
Tampa, for Appellant.

PER CURIAM.


             C.J.H. challenges his disposition and restitution orders. We affirm the

disposition order without comment. But because the restitution order is not supported
by competent, substantial evidence we reverse for a new restitution hearing.1 See

Fernandez v. State, 98 So. 3d 730, 731-32 (Fla. 2d DCA 2012).

             Affirmed in part, reversed in part, and remanded.


CASANUEVA, KHOUZAM, and CRENSHAW, JJ., Concur.




             1
                 We find no merit in C.J.H.'s other challenge to the restitution award.
                                             -2-